10-1189-ag
         Chen-Sie v. Holder
                                                                                       BIA
                                                                                 Laforest, IJ
                                                                               A200 125 881
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 1st day of June, two thousand eleven.
 5
 6       PRESENT:
 7                ROSEMARY S. POOLER,
 8                RICHARD C. WESLEY,
 9                PETER W. HALL,
10                      Circuit Judges.
11       _______________________________________
12
13       Ming Jin Chen-Sie,
14                Petitioner,
15
16                            v.                                10-1189-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:                John Z. Zhang, New York, New York.
24
25       FOR RESPONDENT:                Tony West, Assistant Attorney
26                                      General; Linda S. Wernery, Assistant
27                                      Director; Kerry A. Monaco, Trial
28                                      Attorney, Office of Immigration
29                                      Litigation, Civil Division, United
30                                      States Department of Justice,
31                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DISMISSED in part and DENIED in part.

 5       Petitioner Ming Jin Chen-Sie, a native and citizen of

 6   China, seeks review of a March 4, 2010 decision of the BIA

 7   affirming the June 23, 2008 decision of Immigration Judge

 8   (“IJ”) Brigitte Laforest denying Chen-Sie’s application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).   In re Ming Jin Chen-

11   Sie, No. A200 125 881 (B.I.A. Mar. 4, 2010), aff’g No. A200

12   125 881 (Immig. Ct. N.Y. City June 23, 2008).    We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we review the

16   decision of the IJ as supplemented by the BIA.    See Yan Chen

17   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

18   applicable standards of review are well-established.    See

19   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

20   510, 513 (2d Cir. 2009).

21       As a preliminary matter, under 8 U.S.C. § 1252(d)(1),

22   this Court “may review a final order of removal only if

23   . . . the alien has exhausted all administrative remedies


                                  2
 1   available to the alien as of right[.]”   This jurisdictional

 2   rule is absolute with respect to the requirement that on

 3   appeal to the BIA the alien must raise each category of

 4   relief subsequently raised in this Court.     See Karaj v.

 5   Gonzales, 462 F.3d 113, 119 (2d Cir. 2006).    In this case,

 6   Chen-Sie failed to challenge the IJ’s denial of CAT relief

 7   in his appeal to the BIA.   Thus, as a statutory matter, we

 8   are without jurisdiction to consider any challenge to the

 9   denial of that relief, and the petition is dismissed to this

10   extent.   8 U.S.C. § 1252(d)(1).

11       As to asylum and withholding of removal, substantial

12   evidence supports the agency’s conclusion that Chen-Sie

13   failed to demonstrate a well-founded fear of future

14   persecution.   As the agency reasonably noted, it is

15   speculative whether Chen-Sie will ever become a priest or

16   missionary as he has not undergone any religious education.

17   Indeed, Chen-Sie testified that: he did not preach because

18   of his educational level; he needed many more years of

19   education and training before he could be a priest; his

20   fellow church members did not believe he would become a

21   priest because of his limited education; and until he

22   becomes a priest the “[o]nly thing [he] can do is to become

23   a sincerely [sic] follower.”   Accordingly, the agency did


                                    3
 1   not err in finding that he did not have a well-founded fear

 2   of persecution because his claim that he might be persecuted

 3   if he ever became a priest or missionary was too

 4   speculative.   See Jian Xing Huang v. INS, 421 F.3d 125, 129

 5   (2d Cir. 2005) (finding that an asylum applicant could not

 6   base a well-founded fear that he might be subjected to

 7   persecution on his desire to have more children in violation

 8   of China’s family planning policy because the fear was

 9   “speculative”); Lecaj v. Holder, 616 F.3d 111, 117

10   (2d Cir. 2010) (finding that a “speculative” anxiety does

11   not make a fear of future persecution objectively

12   reasonable).

13       Chen-Sie also argues that the agency erred by failing

14   to consider his evidence of country conditions,

15   demonstrating that some Christians who preached outside of

16   the state-sanctioned churches were detained, criminally

17   charged, and tortured.   However, a reasonable fact-finder

18   would not be compelled to conclude that the agency ignored

19   any material evidence.   See Jian Hui Shao v. Mukasey, 546

20   F.3d 138, 169 (2d Cir. 2008) (recognizing that the Court has

21   rejected the notion that the agency must “expressly parse or

22   refute on the record each individual argument or piece of

23   evidence offered by the petitioner”); see also Xiao Ji Chen


                                   4
 1   v. Dep’t of Justice, 471 F.3d 315, 337 n.17 (2d Cir. 2006)

 2   (presuming that the agency “has taken into account all of

 3   the evidence before [it], unless the record compellingly

 4   suggests otherwise”).    To the contrary, as discussed above,

 5   the agency based its decision on its finding that it was too

 6   speculative that Chen-Sie would become a missionary or

 7   preacher in China, not on a finding that such individuals

 8   were never subjected to persecution.     Moreover, the agency

 9   reasonably noted that Chen-Sie testified that members of his

10   family practiced Christianity without any problems in China.

11       The agency also did not err in finding that Chen-Sie

12   did not meet his burden of proof because he did not provide

13   evidence corroborating his testimony that he was involved in

14   a church in the United States.     “[T]he REAL ID Act

15   emphasizes the importance of corroborating evidence” in

16   determining whether an applicant has met his burden of

17   proof, and an IJ may properly deny an applicant’s claim for

18   failure to provide corroborating evidence where such

19   evidence can reasonably be obtained.     Chuilu Liu v. Holder,

20   575 F.3d 193, 197, 198 (2d Cir. 2009); see also 8 U.S.C.

21   § 1158(b)(1)(B)(ii).    Before the agency, Chen-Sie contended

22   that he could not reasonably provide corroborating evidence

23   from his church in the United States or people who attended


                                    5
 1   it with him because: he had not yet been baptized; the

 2   people in his church did not believe he would become a

 3   priest; and many asylum applications were fabricated.

 4   However,   those reasons do not compel the conclusion that

 5   corroborating evidence was unavailable.   See 8 U.S.C.

 6   § 1252(b)(4) (“No court shall reverse a determination made

 7   by a trier of fact with respect to the availability of

 8   corroborating evidence . . . unless the court finds . . .

 9   that a reasonable trier of fact is compelled to conclude

10   that such corroborating evidence is unavailable.”); cf.

11   Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005)

12   (providing that the agency need not credit an applicant’s

13   explanations unless a reasonable fact-finder would be

14   compelled to do so).   Because the agency required only

15   confirmation that Chen-Sie attended church, the agency did

16   not err in finding that Chen-Sie failed to meet his burden

17   of proof given his testimony that he attended church

18   regularly, participated in religious education classes, and

19   handed out fliers for the church.   See 8 U.S.C.

20   § 1158(b)(1)(B)(ii).

21       Accordingly, because Chen-Sie’s fear of future

22   persecution on account of his desire to become a priest was

23   speculative, see Jian Xing Huang, 421 F.3d at 129, and


                                   6
 1   because the agency did not err in finding that he failed to

 2   corroborate his testimony, see Chuilu Liu, 575 F.3d at 197-

 3   98, the agency did not err in denying his application for

 4   asylum.   See Ramsameachire v. Ashcroft, 357 F.3d 169, 178

 5   (2d Cir. 2004) (providing that an applicant for asylum must

 6   establish that his fear is objectively reasonable).    As

 7   Chen-Sie was unable to meet his burden for asylum he

 8   necessarily failed to meet the higher burden required to

 9   succeed on a claim for withholding of removal.   See Paul v.

10   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Gomez v. INS,

11   947 F.2d 660, 665 (2d Cir. 1991).

12       For the foregoing reasons, the petition for review is

13   DISMISSED in part and DENIED in part.

14

15                               FOR THE COURT:
16                               Catherine O’Hagan Wolfe, Clerk
17
18




                                   7